Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Priority

This Application claims to be a continuation of Application 16/818,481 (now USPN 11,323,771), and a chain of continuity as displayed in the following diagram (Fig. 1).

It is noted that the feature “output level … increased or decreased” is not present in the preceding Application, and/or any other application in the chain of continuity. As such the Applicant is not entitled to the priority date of 09/07/2006, and the effective filing date for the instant Application is set at 01/27/2021.

A quick review of the Applicant’s filings in this chain of Applications appears to indicate Applicant’s inclusion of features not present previously. It is Applicant’s prerogative to continue this behavior. However, Applicant is cautioned that even if the Examiners, due to the burden of the excessive number of applications in the chain, may miss these issues (as the Applicant may have hoped), any litigation shall reveal these issues.


    PNG
    media_image1.png
    688
    1006
    media_image1.png
    Greyscale


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 

Due to the excessive number of applications/ patents in the chain of continuity, Examiner reserves the right to issue rejections under double patenting provisions once the scope of claims in the instant Application has been finalized.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.


Claims 1, 3-8, 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Arling et al., WO 2005/047996 (hereinafter “Arling”).   

Regarding claim 1, Arling discloses a wireless hub (Abstract, Figs. 1, 6, page 3 line 26 through page 4, line 19; page 6, lines 3-15) comprising:
at least one transceiver (Fig. 3, 55, 54; Also Fig.2, 32, 33); and
a processor (Fig. 2, 24; Fig. 3, 50); and
the transceiver and the processor are configured to receive wireless signals associated with a plurality of audio or visual output (A/V) devices for registering with a wireless hub system, wherein the plurality of A/V devices are configured into a plurality of zones (Figs. 1, 6; Page 7, lines 11-15; Page 9, lines 9-33; Page 14, lines 24-34; Page 16, line 33 through page 17, line 5);
the transceiver and the processor are further configured to receive a command and transmit signals to a plurality of A/V devices in one of the zones so that the plurality of A/V devices are calibrated within the zone (Page 15, lines 1-34); and
the transceiver and the processor are further configured to receive a command and transmit signals to the plurality of A/V devices in the one zone so that an output level of the plurality of the A/V devices in the one zone is increased or decreased (Page 21 line 27 through page 22, line14; Page 23, lines 11-27).


Regarding claim 3, Arling discloses wherein the transceiver and the processor are configured to receive commands based on a user input into a cell phone (Page 6, lines 3-15; Page 17, lines 11-13).

Regarding claim 4, Arling discloses wherein the processor is configured to control the plurality of devices in the one zone based on a motion of an end user (Page 18, line 29 through page 19, line 1; Page 19, lines 21-32.

Regarding claim 5, Arling discloses wherein the A/V devices include light emitting devices (Page 10, line 30 through page 11, line 2; Page 15, lines 19-29).

Regarding claim 6, Arling discloses wherein the signals transmitted to the plurality of A/V devices include signals responsive to an environment of the A/V device (Location based factors: page 10, lines 26-33; Lighting/ Audio levels: page 15, lines 1-29).

Regarding claim 7, Arling discloses wherein the signals transmitted to the plurality of A/V devices include adjusting lighting levels associated with the A/V devices (Lighting/ Audio levels: page 15, lines 1-29; Also see rejection of claims 5 and 6).

Claims 8 and 10-12 recite similar features as those of claims 1, 3-4, and 7, respectively, , therefore, rejected by the same analysis.

The method of claims 13 and 15-16 recite similar features as those of claims 1 and 3-4, respectively, therefore, rejected the same.

The computer program product of claims 17 and 19-20 recite similar features as those of claims 1 and 3-4, respectively, therefore, rejected the same.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 9, 14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arling in view of Kim et al., USPGPUB 2007/0033288 (hereinafter “Kim”).

Regarding claim 2, 9, 14, and 18, Arling discloses a home entertainment system as shown in Figs. 1 and 6, and analyzed with respect to independent claims 2, 9, 14, and 18. Arling further discloses that such system operates in UPnP and HAVi configurations (page 3, line 25 through page 4, line 19; Also see page 12, lines 9-22). Arling is not explicit that signals transmitted use Zigbee or Bluetooth.

However, Kim discloses a method and system of home entertainment system (Fig. 1) operating in a UPnP environment using Zigbee or Bluetooth signaling (¶ [6]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Arling with Kim’s teaching in order to take advantage of well known and ubiquitously available signaling/ connectivity technologies.



Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on 571-272-19151915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421